
	
		III
		110th CONGRESS
		1st Session
		S. RES. 367
		IN THE SENATE OF THE UNITED STATES
		
			November 6, 2007
			Mr. Lieberman (for
			 himself, Mr. Specter,
			 Mr. Smith, Mr.
			 Voinovich, Mr. Biden,
			 Mrs. Clinton, Ms. Mikulski, Mr.
			 Conrad, Mr. Martinez,
			 Mr. Lautenberg, Mr. Brownback, Mr.
			 Cardin, Mrs. Feinstein,
			 Mr. Wyden, Mr.
			 Casey, Mr. Schumer,
			 Ms. Landrieu, Mr. Vitter, and Mr.
			 Grassley) submitted the following resolution; which was referred to
			 the Committee on the
			 Judiciary
		
		
			November 15, 2007
			 Reported by Mr. Leahy,
			 without amendment
		
		
			November 16, 2007
			Considered and agreed to
		
		RESOLUTION
		Commemorating the 40th anniversary of the
		  mass movement for Soviet Jewish freedom and the 20th anniversary of the Freedom
		  Sunday rally for Soviet Jewry on the National Mall.
	
	
		Whereas Jews living in the former Soviet Union were an
			 oppressed cultural minority who faced systematic, state-sponsored
			 discrimination and difficulties in exercising their religion and culture,
			 including the study of the Hebrew language;
		Whereas, in 1964, the American Jewish Conference on Soviet
			 Jewry (AJCSJ) was founded to spearhead a national campaign on behalf of Soviet
			 Jewry;
		Whereas, in 1964, the Student Struggle for Soviet Jewry
			 was founded to demand freedom for Soviet Jewry;
		Whereas, in 1964, thousands of college students rallied on
			 behalf of Soviet Jewry in front of the United Nations;
		Whereas Israel’s victory in the 1967 Six-Day War inspired
			 Soviet Jews to intensify their efforts to win the right to emigrate;
		Whereas, in 1967, the Soviet Union began an anti-Zionist
			 propaganda campaign in the state-controlled mass media and a crackdown on
			 Jewish autonomy, galvanizing a mass advocacy movement in the United
			 States;
		Whereas the Union of Councils for Soviet Jewry was founded
			 in 1970 as a coalition of local grassroots action councils
			 supporting freedom for the Jews of the Soviet Union;
		Whereas, in 1971, the severe sentences, including death,
			 meted out to 9 Jews from Leningrad who attempted to hijack a plane to flee the
			 Soviet Union spurred worldwide protests;
		Whereas, in 1971, the National Conference on Soviet Jewry
			 (NCSJ) succeeded the AJCSJ;
		Whereas, in 1971, mass emigration of Jews from the Soviet
			 Union began;
		Whereas, in 1974, Senator Henry Scoop
			 Jackson and Congressman Charles Vanik successfully attached an amendment to the
			 Trade Act of 1974 linking trade benefits, now known as Normal Trade Relations,
			 to the emigration and human rights practices of Communist countries, including
			 the Soviet Union;
		Whereas, in 1975, President Gerald R. Ford signed into law
			 the Jackson-Vanik amendment to the Trade Act of 1974, after both houses of
			 Congress unanimously backed it;
		Whereas, in 1978, the Congressional Wives for Soviet Jewry
			 was founded;
		Whereas, in 1982, President Ronald Reagan signed into law
			 House Joint Resolution 373 (subsequently Public Law 97–157), expressing the
			 sense of the Congress that the Soviet Union should cease its repressive actions
			 against those who seek the freedom to emigrate or to practice their religious
			 or cultural traditions, drawing special attention to the hardships and
			 discrimination imposed upon the Jewish community in the Soviet Union;
		Whereas, in 1983, the bipartisan Congressional Human
			 Rights Caucus was founded to advance the cause of human rights;
		Whereas, in 1984, the Congressional Coalition for Soviet
			 Jews was founded;
		Whereas, on December 6, 1987, an estimated 250,000 people
			 demonstrated on the National Mall in Washington, DC, in support of freedom for
			 Soviet Jews, in advance of a summit between Mikhail Gorbachev and President
			 Reagan;
		Whereas, in 1989, the former Soviet Union opened its doors
			 to allow the millions of Soviet Jews who had been held as virtual prisoners
			 within their own country to leave the country;
		Whereas, in 1991, the Supreme Soviet passed a law that
			 codified the right of every citizen of the Soviet Union to emigrate,
			 precipitating massive emigration by Jews, primarily to Israel and the United
			 States;
		Whereas, since 1975, more than 500,000 refugees from areas
			 of the former Soviet Union—many of them Jews, evangelical Christians, and
			 Catholics—have resettled in the United States;
		Whereas the Soviet Jewish community in the United States
			 today numbers between 750,000 and 1,000,000, though some estimates are twice as
			 high;
		Whereas Jewish immigrants from the former Soviet Union
			 have greatly enriched the United States in areas as diverse as business,
			 professional sports, the arts, politics, and philanthropy;
		Whereas, in 1992, Congress passed the Freedom Support Act,
			 making aid for the 15 independent states of the former Soviet Union contingent
			 on progress toward democratic self-government and respect for human
			 rights;
		Whereas, since 2000, more than 400 independent Jewish
			 cultural organizations and 30 Jewish day schools have been established in the
			 independent states of the former Soviet Union; and
		Whereas the National Conference on Soviet Jewry and its
			 partner organizations continue to work to promote the safety and human rights
			 of Jews in the independent states of the former Soviet Union: Now, therefore,
			 be it
		
	
		That the Senate—
			(1)recognizes the
			 significant contributions of American citizens of Jewish descent who emigrated
			 from the Soviet Union;
			(2)commemorates the
			 40th anniversary of the mass movement for freedom by and on behalf of Soviet
			 Jewry;
			(3)commemorates the
			 20th anniversary of the December 6, 1987, Freedom Sunday rally, a major
			 landmark of Jewish activism in the United States; and
			(4)condemns
			 incidents of anti-Semitism, xenophobia, and religious persecution wherever they
			 may occur in the independent states of the former Soviet Union and encourages
			 the development and deepening of democracy, religious freedom, rule of law, and
			 human rights in those states.
			
